Citation Nr: 0515697	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right fifth finger.  

2.  Entitlement to service connection for residuals of a 
fracture of the left fifth finger.  

3.  Entitlement to service connection for residuals of a left 
elbow sprain.  

4.  Entitlement to service connection for residuals of a neck 
injury.  

5.  Entitlement to service connection for residuals of a back 
injury.  

6.  Entitlement to service connection for residuals of a left 
shoulder injury.  

7.  Entitlement to service connection for residuals of a head 
injury.  

8.  Entitlement to service connection for numbness and 
tingling of the legs and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1981 to April 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has 
ever fractured his right fifth finger or that he now has any 
residuals of a fracture of the right fifth finger sustained 
in service.  

2.  The medical evidence does not show that the veteran's 
preexisting fracture of the left fifth finger increased in 
disability during service.  

3.  The medical evidence shows that a left elbow sprain 
during service was acute and transitory and resolved without 
residual disability; the medical evidence does not show that 
the veteran now has any residuals of that left elbow sprain.  

4.  The medical evidence does not show that the veteran now 
has any residuals of a neck injury during service.  

5.  The medical evidence does not show that the veteran now 
has any residuals of a back injury during service.  

6.  The medical evidence shows that a left shoulder sprain 
during service was acute and transitory and resolved without 
residual disability; the medical evidence does not show that 
the veteran now has any residuals of that in-service left 
shoulder sprain.  

7.  The medical evidence does not show that the veteran's 
preexisting head injury increased in disability during 
service or that he sustained further head injury during 
service.  

8.  The medical evidence does not show that any current 
numbness and tingling of the legs and feet are due to an 
injury or disease in service.  


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the right fifth finger were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Residuals of a preexisting fracture of the left fifth 
finger were not aggravated by service.  38 U.S.C.A. §§ 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).  

3.  Residuals of a left elbow sprain were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

4.  Residuals of a neck injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

5.  Residuals of a back injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

6.  Residuals of a left shoulder injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

7.  A preexisting head injury was not aggravated by service 
nor were any residuals of a head injury incurred in service.  
38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2004).  

8.  Numbness and tingling of the legs and feet were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2002, prior to the initial adjudication of the veteran's 
claim.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case, and the 
supplemental statement of the case, he was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the March 2004 supplemental statement of the 
case.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2002 letter contained a specific request that 
the veteran send any evidence to VA that pertains to the 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

The service medical records show that, at the time of the 
veteran's enlistment examination in March 1981, it was 
reported that he had sustained a head injury at age 19.  The 
veteran also stated that he had fractured his left fifth 
finger at age 19.  No specific residuals of either injury 
were noted and no pertinent abnormal clinical findings were 
recorded.  In August 1981, the veteran was seen complaining 
of left shoulder pain following a fall.  Some limitation of 
motion and increased pain on motion were noted; an x-ray of 
the shoulder was normal.  A sprain was diagnosed.  A January 
1982 clinic note recorded his complaint of pain in both feet 
and numbness in his toes in cold weather.  No pertinent 
abnormal clinical findings were noted.  The examiner listed a 
diagnosis of "? peripheral vascular disorder."  In August 
1983, the veteran was seen complaining of pain in his lower 
legs, particularly when he would bend his toes.  The examiner 
diagnosed shin splints.  The veteran complained of left elbow 
pain and neck pain in December 1983, and then again on 
follow-up in January 1984; the veteran stated that he had 
struck his elbow when he fell on ice approximately two weeks 
previously.  No abnormal clinical findings were noted and an 
x-ray was reportedly normal; bruised elbow was diagnosed.  At 
the time of his separation examination in March 1984, the 
veteran complained of pain in his left fifth finger, as well 
as in his left elbow, in cold weather.  No pertinent abnormal 
clinical findings were noted and no diagnosis was assigned.  

A VA compensation examination was conducted in August 2003.  
The veteran reported back pain and tingling in his feet since 
1995.  He stated that he did not receive any treatment for 
his back during service, but that he sustained multiple 
injuries during service.  The examiner noted that an MRI of 
the lumbar spine in November 2002 had shown a broad-based 
disc bulge at L4-5, as well as a small disc protrusion and 
annular fissure at L5-S1.  The veteran indicated that he took 
prescription medications for his back and had received 
physical therapy, which increased his flexibility.  He also 
reported occasional pain and occasional popping in his left 
shoulder.  In addition, he reported that he had popping in 
his left elbow when doing push-ups, but that it was not too 
painful.  On examination, there was some decrease in forward 
flexion of the back, but other tests, including straight leg 
raise testing and a neurological examination, were negative.  
Slight limitation of motion of the left shoulder and left 
elbow were also noted.  X-ray of the left elbow was 
reportedly normal, but x-ray of the left shoulder showed 
degenerative changes.  The examiner diagnosed lumbosacral 
strain, strain of the left shoulder, and strain of the left 
elbow.  The examiner commented that it was his opinion that 
it was less likely than not that the veteran's current 
complaints were related to the in-service injuries, which 
"seem to be soft tissue injures and were apparently self-
limiting."  

VA treatment records dated from April 2001 to August 2004 
primarily reflect treatment for psychiatric problems, 
including alcohol and cocaine dependence, although the 
veteran did complain of occasional back and neck pain.  

Although the veteran requested and was scheduled for a 
personal hearing before a decision review officer at the RO, 
he did not report for the hearing.  

Fracture of the right fifth finger

The service medical records and the post-service medical 
records are completely negative for any evidence that the 
veteran has ever fractured his right fifth finger.  Lacking 
any medical evidence that he currently has the claimed 
disability, service connection must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Fracture of the left fifth finger

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder.  But the veteran may bring a claim for 
service-connected aggravation of that disorder.  In that 
case, 38 U.S.C.A. § 1153 applies and the burden falls on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed Cir. 1994).  If the presumption of 
aggravation under § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by establishing 
"that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C.A. § 1153; see also 
38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A preexisting injury or disease will be presumed to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is clear and unmistakable evidence (obvious or 
manifest) that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306.  
However, temporary flare-ups of a disorder do not constitute 
aggravation if there is no increase in the underlying 
disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 
(1991).  

In this case, the veteran's pre-service fracture of his left 
fifth finger was noted at the time of his enlistment 
examination; there is no evidence that he sustained a further 
fracture of that finger during service.  Therefore, service 
connection on the basis of direct service incurrence is not 
available.  No complaints relative to the finger were noted 
at the time of the enlistment examination, however.  Only the 
report of the veteran's separation examination contains any 
notation of symptoms relative to his left fifth finger-pain 
during cold weather-and no abnormal clinical findings were 
noted during service.  Even though no left fifth finger 
symptoms were noted at the time of service entry, the Board 
finds that the mere report of pain in cold weather on the 
separation examination does not constitute an increase in 
disability during service.  No examiner noted any pertinent 
abnormal clinical findings during service or otherwise 
indicated that the underlying pathology due to the fracture 
had worsened or that any symptomatology due to the fracture 
had worsened during service.  Therefore, the Board concludes 
that the presumption of aggravation does not apply.  

The veteran has provided no medical evidence showing that his 
left fifth finger fracture increased in disability during 
service so as to establish aggravation.  Moreover, the post-
service medical records do not reflect any current complaints 
or other evidence of residuals of the pre-service fracture.  

In the absence of any medical or other evidence showing that 
the veteran's preexisting fracture of his left fifth finger 
was aggravated by service, service connection on that basis 
is not established.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Left elbow sprain

The service medical records show that the veteran sustained a 
bruised left elbow in December 1983.  At the time of his 
separation examination in March 1984, however, no pertinent 
abnormal clinical findings or diagnosis was noted.  

The post-service treatment records do not reflect any 
complaints or pertinent abnormal clinical findings regarding 
the veteran's left elbow.  At the time of his August 2003 VA 
compensation examination, he reported popping in the left 
elbow when he did push-ups, but indicated that it wasn't too 
painful.  Although the examiner diagnosed left elbow strain, 
he specifically opined that the current symptoms were not 
related to the manifestations noted in service.  

In this case, although the record clearly shows a left elbow 
injury in service, as well as current left elbow complaints, 
the required nexus between the current disability and service 
is not shown.  In the absence of such medical nexus evidence, 
service connection for residuals of a left elbow injury is 
not established.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that, therefore, the 
provisions of § 5107(b) are not applicable.  

Neck injury

Although the veteran has described incidents in service in 
which he sustained injury to his neck, the service medical 
records are silent regarding any neck injury or any neck 
complaints.  He has not provided any evidence to corroborate 
his claimed neck injuries.  The post-service treatment 
records do reflects complaints of neck pain.  But no examiner 
noted any neck or cervical spine pathology and no examiner 
related any current next symptoms to service.  

The veteran did not express any complaints concerning his 
neck to the August 2003 VA examiner and that examiner did not 
record any clinical findings or diagnosis pertaining to the 
neck or cervical spine.  

In the absence of any medical or other corroborative evidence 
relating the veteran's current neck complaints to an injury 
in service, the Board concludes that service connection for 
residuals of a neck injury is not established.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Back injury and numbness and tingling in the legs and feet

Although the veteran has described incidents in service in 
which he sustained injury to his back, the service medical 
records are silent regarding any back injury, any back 
complaints, or any complaints of numbness or tingling in his 
legs and feet.  He has not provided any evidence to 
corroborate his claimed back injuries.  

The post-service treatment records do reflect complaints of 
back pain since 1995 and a 2002 MRI indicated the presence of 
degenerative disc disease of the lumbar and lumbosacral 
spine.  But the records do not show that any examiner related 
any current back symptoms to an injury during service.  Nor 
did any examiner attribute any numbness and tingling that the 
veteran may now have in his legs and feet to an injury or 
disease in service.  

The August 2003 VA examiner noted the veteran's complaints of 
back pain and tingling in his feet since 1995 and recorded 
some decrease in forward flexion of the back.  The 
neurological examination was normal.  Although the examiner 
diagnosed lumbosacral strain, he specifically opined that the 
current symptoms were not related to the manifestations noted 
in service.  

In the absence of any medical or other corroborative evidence 
relating the veteran's current back complaints or any 
numbness and tingling in his legs and feet to an injury or 
disease in service, the Board concludes that service 
connection is not established for residuals of a back injury 
or for numbness and tingling in the legs and feet.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claims and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Left shoulder injury

The service medical records show that the veteran sustained a 
left shoulder strain in 1981, manifest by pain and some 
limitation of motion.  The remainder of the service records, 
however, are silent for any complaints or abnormal clinical 
findings relative to his left shoulder.  In addition, the 
post-service treatment records do not reflect any chronic 
left shoulder disorder.  

At the time of the August 2003 VA compensation examination, 
the veteran reported having left shoulder pain and occasional 
popping.  The examiner recorded findings indicative of slight 
limitation of motion of the shoulder and diagnosed left 
shoulder strain.  However, the examiner also commented that 
it was his opinion that it was unlikely that the veteran's 
current complaints were related to the in-service injuries, 
which "seem to be soft tissue injuries and were apparently 
self-limiting."  

While the service records do reflect an injury to the 
veteran's left shoulder during service, the Board finds that 
that injury was acute and transitory and resolved without 
residual disability.  The Board also finds that any current 
left shoulder disorder is unrelated to the injury sustained 
during service.  

Accordingly, the Board concludes that service connection is 
not established for residuals of a left shoulder injury 
during service.  

As to this issue, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Head injury

As with the veteran's left fifth finger fracture, a pre-
service head injury was noted at the time of his enlistment 
examination.  Further, the service medical records do not 
reflect any additional head injury during service and the 
veteran has not provided any corroborative evidence of a head 
injury in service.  Therefore, service connection on the 
basis of direct service incurrence is not warranted.  

No complaints relative to the pre-service head injury were 
noted at the time of the enlistment examination and the 
service medical records are otherwise completely negative for 
any complaints that were attributed to the pre-service head 
injury.  No examiner noted any pertinent abnormal clinical 
findings during service or otherwise indicated that the 
underlying pathology, if any, due to the head injury had 
worsened.  Therefore, the Board concludes that the 
presumption of aggravation does not apply.  

The veteran has provided no medical evidence of residuals of 
the preexisting head injury during service so as to establish 
aggravation.  Moreover, the post-service medical records do 
not reflect any current complaints or other evidence of 
residuals of the pre-service head injury.  

In the absence of any medical or other evidence showing that 
the veteran's pre-service head injury was aggravated by 
service, service connection on that basis is not established.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claims and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for residuals of a fracture of the right 
fifth finger, for residuals of a fracture of the left fifth 
finger, for residuals of a left elbow sprain, for residuals 
of a neck injury, for residuals of a back injury, for 
residuals of a left shoulder injury, for residuals of a head 
injury, and for numbness and tingling of the legs and feet is 
denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


